DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 30 June 2022. 
Claims 1, 3-12, 14-16 and 18-21 are presented for examination.
Claims 1, 12 and 16 are amended.
Claims 2, 13 and 17 were cancelled.
35 USC § 101 Claim Rejections is maintained (see Response to Arguments).

Priority
It is acknowledged that the pending application claims priority to non-provisional application 14/937,253 (Pat. No.: 10380207) filed 10 November 2015. Priority date of 10 November 2015 is given.

Allowable Subject Matter
Claims 1, 3-12, 14-16 and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejections, set forth in this Office action.
For claim 16, the related reference, Gulasky, U.S. Patent No.: US 9208193, discloses “…Where a feature such as an experience level selection is provided, searches of the CSO 340 may be customized for information that is tailored to that particular experience level. So, for example, the IMA GUI 1200 of an expert system programmer would probably not include a "Getting Started" reference manual, while the IMA GUI 1200 of a novice system programmer would include such a reference manual…” However, Gulasky does not explicitly disclose how the experience level of the “"Getting Started" reference manual” is defined. On the contrary, claim 16 recites determining expertise level of web page as “beginner” level only when the web page contains “Getting Started.”
The amendment with newly added claim limitations in Claims 1 and 12 overcome the cited prior arts with respect to the independent claims of the instant application.
Bondi only discloses displaying search results, which has higher reading level than the user’s reading level, under search results, that match user’s reading level. However, Bondi does not disclose where to rank search results have lower reading level.  
Similarly, Ward et al. (US 20070067294), paragraph [0011], discloses “…documents retrieved as relevant to the search query but with reading levels above that of the user may be ranked below those more relevant in terms of query matching, or may not be ranked at all (i.e., excluded altogether from the list presented to the user).” However, Ward does not explicitly disclose the claimed ranking order of search results matches user’s reading level, above user’s reading level or below user’s reading level. 
Response to Arguments
For 35 U.S.C. 101 Rejections, applicant’s arguments filed in the amendment filed on 30 June 2022, have been fully considered but they are not deemed persuasive:
Regarding to 101 Rejection (Abstract Idea), applicant argued that “Notwithstanding the Examiner's rejection, Applicant has amended independent claim 1 to recite the above-noted features, which are not directed to a mental process…
In particular, claim 1 now recites "receiving, by the computing device, a search query from the user via a browser of the user computer device in a network environment" and "outputting, by the computing device, the generated search result, including the ranked plurality of results and expertise level of each web page, to the browser of the user computer device." Receiving a search query from a browser and sending a generated search result to the browser are inherently computer-based functions and cannot be performed in the human mind. 
Claim 1 also recites "determining, by the computing device, a plurality of results based on the search query, wherein the determining the plurality of results comprises sending the search query to index servers and merging results from the index servers." Index servers, and therefore the claimed interactions with index servers (i.e., "sending the search query to index servers and merging results from the index servers"), are an inherently rooted in computer technology, and particularly a non-generic computer-based technology that cannot be performed in the human mind or with pen and paper. Evidence that index servers are inherently rooted in computer technology is provided by the following references.”
Examiner respectfully disagrees.
Although the claimed computer components “index server” and “browser” are inherently rooted in computer technology and non-generic computer, they are recited at a high level of generality and are merely invoked as tools to perform an existing searching/sorting process.
Therefore, although index server and browser are recited they may still recite a mental process. 
See MPEP 2106.04(a)(2)(III)(C) “A Claim That Requires a Computer May Still Recite a Mental Process 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…”
Further, see MPEP See MPEP 2106.04(a)(2)(III)(C)(3) “The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading.” where “database,” “interface” and “grading module” are also inherently rooted in computer technology and non-generic computer (e.g. applying loan from particular lender), however, it is still not eligible.
Additionally, applicant provided NPL references “Understanding Index Server” and “What is Crawling and Indexing?” which further support the idea where the claim is merely using “index server” as a tool, and is not claiming the indexing computer function of index servers, because such information is not included in the specification of the instant application. Therefore, “index servers” is not part of the invention, it is merely a tool that is used by the claimed invention which is “sorting”/”ranking” information.
For completeness, “sorting”/”ranking” is Insignificant Extra-Solution Activity, and are elements that the courts have recognized as Well-Understood, Routine, Conventional Activity in Particular Fields (see MPEP 2106.05(d)(II), “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).”)

Applicant argued that, “Applicant's claims integrate the alleged exception (i.e., mental process) into a practical application by providing an improvement on computer-based searching to provide and ordered search result based on knowledge of a user and expertise level of web pages. This improvement is explicitly stated at paragraph [0012] of the Specification: 
[0012] The present invention relates generally to computer-based searching and, more particularly, to methods and systems for ordering search results based on a knowledge level of a user performing the search…
The claims provide an improvement to technology or technical field of computer-based searching by "outputting, by the computing device, the generated search result, including the ranked plurality of results and expertise level of each web page, to the browser of the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results…In fact, this outputting, as described above, is an improvement to technology or technical field of computer-based searching…”
Examiner respectfully disagrees.
Again, the claimed invention is “an improvement on computer-based searching,” however, in the claim, “computer-based searching” is using computers, index server, and browser as tools. The actual functions of “searching” and “ranking” do not necessarily require a computer. In other words, other than these additional elements, a person can observe the reading pattern of individual, then, performs sorting new information based on the result (e.g. knowledge level) of the observation. 
For completeness, “sorting”/”ranking” is Insignificant Extra-Solution Activity, and are elements that the courts have recognized as Well-Understood, Routine, Conventional Activity in Particular Fields (see MPEP 2106.05(d)(II), “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).”)

Applicant argued that, “In particular, as noted in MPEP 2106.05(a)(II), the improvement need not be a computer or computer-based technology. Instead, the improvement can be to "an invention in the life sciences or any other technology." MPEP 2106.05(a)(II) has the section heading "IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD." (Emphasis added). The word "any" in that section heading the description in the same section indicate that the improvement can be to "any other technology." Thus, the interpretation of "technology or technical field" should also be broad. Therefore, there is no reason why an improvement to computer-based searching, and presentation of search results in a particular manner cannot be an improvement to any "other technology or technical field…"
Examiner respectfully disagrees.
The argument is unclear. In the previous statement, applicant stated that the claimed invention is “an improvement on computer-based searching.” 
In the currently argument, it claiming “an improvement to any "other technology or technical field," but does not provide which particular "other technology or technical field."
The replies to the above arguments are applied equally to other similar arguments for other claims.
For the above reasons, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-12, 14-16 and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: 
“1. A computer-implemented method comprising: 
   	determining, by the computing device that is part of a web search engine infrastructure, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device connected to the Internet has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, by the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
   	determining, by the computing device, a highest expertise level of the plurality of expertise levels; and 
  	assigning, by the computing device, a knowledge level in the particular search topic to the user based on only the highest expertise level;
receiving, by the computing device, a search query from the user via the user computer device in a network environment;
generating a search results for the search query by: determining, by the computing device, a plurality of results based on the search query, wherein the determining the plurality of results comprises sending the search query to index servers and merging results from the index servers; 
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results; and
outputting, by the computing device, the generated search result, including the ranked plurality of results and expertise level of each web page to the browser of the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.” 
(Step 1) The limitations as drafted, is a process, which is a statutory category of invention.
(2A-Prong One) The limitations of:
“determining, by the computing device that is part of a web search engine infrastructure, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device connected to the Internet has been read by the user by: 
determining a dwell time for each page in the sequence of web pages;
determining a page length of each page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determining, by the computing device, an expertise level for each web page in the subset of web pages to generate a plurality of expertise levels; 
determining, by the computing device, a highest expertise level of the plurality of expertise levels,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components;
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer-implemented method” and “computing device,” “web search engine infrastructure,” “Internet,” “user computer device,” “browser,” “network” and “index server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device,” “web search engine infrastructure,” “Internet,” “user computer device,” “browser,” “network” and “index server” language, “determine” in the context of this claim encompasses the user manually 
“determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
   	determining, a highest expertise level of the plurality of expertise levels; and 
  	assigning, a knowledge level in the particular search topic to the user based on only the highest expertise level;
determining, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” and “computing device,” “web search engine infrastructure,” “Internet,” “user computer device,” “browser,” “network” and “index server” to perform the “determine”, “comparing,” “assigning” “receiving,” “generating,” “determining,” “ranking” and “outputting” steps. The “computer-implemented method” and “computing device,” “web search engine infrastructure,” “Internet,” “user computer device,” “browser,” “network” and “index server”, to perform the “determine”, “comparing,” “assigning” “receiving,” “generating,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - receiving, by the computing device, a search query from the user via a browser of the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - generating a search results for the search query by: determining, by the computing device, a plurality of results based on the search query, wherein the determining the plurality of results comprises sending the search query to index servers and merging results from the index servers;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the generated search result, including the ranked plurality of results and expertise level of each web page to the browser of the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device,” “web search engine infrastructure,” “Internet,” “user computer device,” “browser,” “network” and “index server” to perform “determine”, “comparing,” “assigning” “receiving,” “generating,” “determining,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); … where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “generating a search results for the search query by: determining, by the computing device, a plurality of results based on the search query, wherein the determining the plurality of results comprises sending the search query to index servers and merging results from the index servers” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); … where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, following references disclose well-understood, routine and conventional activities previously known to the industry:
Steinau et al. (U.S. Pub. No.: 20060136388), claim 17, recites “…logical server is configured to combine the results from the first and second index servers into a final result of the query…”
Svingen et al. (U.S. Patent No.: 7330857), column 2, lines 35-45, recites “…that the search nodes are grouped in columns which are connected in parallel in the network between the dispatch nodes and an indexing node, that the dispatch nodes are adapted to process search queries and search answers, the search queries being dispatched further to all search nodes and in case the acquisition nodes are not present, the search answers being returned to the dispatch nodes and therein being combined to a final search result…” claim 1, “…forward a search query from a user of the search engine…”
Kamvar et al. (U.S. Pub. No.: 20050027685), paragraph [0004], teaches “web browser,” paragraph [0020], recites “…the search query into an expression that is used to search the document index 108 to identify documents that contain the terms specified by the search query. In some embodiments, the document index servers 122 search respective partitions of the document index 108 generated by the back end system 102 and return their results to the second level controller 120. The second level controller 120 combines the search results received from the document index servers 122a, . . . , 122n…and forwards those results to the controller 114…A list of documents that satisfy the search query is presented to the user via the web server 112…”
Risvik et al. (U.S. Pub. No.: 20050102270), paragraph [0006], recites “…a user 112 enters a search query to a dispatcher 110…Dispatcher 110 merges the received results to produce a final list displayed to the users …” paragraph [0007], “…In each row 124 of search nodes, a different subset of indices is used. …” paragraph [0074], recites “…Each query from dispatch 110 is sent to respective search nodes so that a single node in every partition is queried. For example, all the nodes in a row 122a, 122b, etc. are queried as the combination of these nodes represents that total index. That is, each row in cluster 120 is a set of search nodes comprising all the partitions of an entire index. The results are merged by dispatcher 110 and a complete result from the cluster is generated…”
Dong et al. (U.S. Pub. No.: 20110246457), paragraph [0032], “…executes a Web browser or other software that enables a user to submit queries to and receive search results from search engine 106…” claim 22, recites “…selecting…in a first index based on the query…selecting…in a second index based on the query…combining the first and second ranked list of resources to generate a combined ranked list of resources; and returning the combined ranked list of resources to the user…”
Kenthapadi et al. (U.S. Pub. No.: 20120226661), paragraph [0017], recites “…separate queries and the results are gathered and combined for presentation to the user. Again, with the naive indexing strategies, each of these multiple queries is sent to all of the machines (index servers) in the cluster (search system)…” paragraph [0020], recites “…a browsing program, such as MICROSOFT INTERNET EXPLORER or other browser…”
Humphrey et al. (U.S. Pub. No.: 20140372412), paragraph [0037], teaches “web browser,” paragraph [0027], recites “…allow users to construct a query…” paragraph [0051], “…to combine search results after a search query is executed. A search engine of the may operate on a search index that is too large for or otherwise impractical to host on a single computer. In those cases, the index may be split across multiple computers, each hosting an "index serving node". In this regard, the aggregation component 270 may communicate a search query to a plurality of index server nodes and receive, from each, content items that satisfy the search query. The aggregation component may then combine and order the content items from each index server node, selecting the top items as the results for the search query.…”
TURTLE et al. (U.S. Pub. No.: 20170060856), paragraph [0041], teaches “web browser,” paragraph [0027], recites “…allow users to construct a query…” paragraph [0032], “…the user's search results are weighted and ranked based…user's query…that matched the user's query from the fused result set…” paragraph [0074], recites “…Query results are merged between indexes at provider nodes…”
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and 
“adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results” (e.g. an observation or evaluation based on the obtained information and the information stored in database), and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring” (e.g. thinking and deciding a change) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “monitoring” and “adjusting” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “monitoring” and “adjusting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
“receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user,”
“re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” and 
“outputting, by the computing device, the re-ranked plurality of results to the remote user computer device.”
 (Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method,” “computing device” and “user computer device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method,” “computing device” and “user computer device” language, “re-ranking” in the context of this claim encompasses the user manually “re-ranking, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “receiving,” “re-ranking,” and “outputting” steps. The “computer-implemented method,” “computing device” and “user computer device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user” and “outputting, by the computing device, the re-ranked plurality of results to the remote user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “receiving,” “re-ranking,” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “retrieving” and “outputting” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” 
These limitations are not sufficient to amount to significantly more than the judicial exception because “retrieving” and “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am, “computer receives and sends information over a network” by “buySAFE, Inc. v. Google, Inc.,” and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “retrieving” and “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
“tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” and 
“storing, by the computing device, the relationship data as metadata for web page links.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “tracking” in the context of this claim encompasses the user manually “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” (e.g. an observation or evaluation based on the obtained information) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “tracking” and “storing” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “storing, by the computing device, the relationship data as metadata for web page links,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “tracking” and “storing” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “storing” step are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it is “mere data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “storing” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise level. This claim is a narrower form of the “expertise level.” That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for the “computer-implemented method” and “computing device” language, the context of this claim encompasses the user manually identify “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels in the particular search topic of expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise level” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level.” 
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” language, the context of this claim encompasses the user manually identifies “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
   	“determining, by the computing device, a defined expertise level in the particular search topic of a web page” and 
“deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “determining, by the computing device, a defined expertise level in the particular search topic of a web page” and “deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “determining” and “deriving” in the context of this claim encompasses the user manually identifies “determining a defined expertise level in the particular search topic of a web page” (e.g. user identify and think expertise level of a web page) and “deriving an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing” (e.g. when user is reading the web page, user identify terms in the web page and think/decide the expertise level of the words) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “determining” and “deriving” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “determining” and “deriving” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device” step. The “computer-implemented method,” “computing device” and “user computer device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” e.g. “(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “outputting” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein a service provider at least one of creates, maintains, deploys and supports the computing device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “a service provider at least one of creates, maintains, deploys and supports the computing device” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity such as a commercial and legal interactions. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” and “computing device” in “wherein a service provider at least one of creates, maintains, deploys and supports the computing device” step. The “computer-implemented method” and “computing device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “a service provider at least one of creates, maintains, deploys and supports the computing device” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity such as a commercial and legal interactions. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” in “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 12, it recites, “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
determine, by a knowledge module of the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine, by the knowledge module of the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
receive a subsequent search query from the user via the user computer device in a network environment; 
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank, by the knowledge module of the computing device, the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results; 
output the ranked plurality of subsequent results and the respective expertise level of each of the results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages comprises search results from an initial search query” which is product claim.
(2A-Prong One) The limitations, “determine, by a knowledge module of the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine, by the knowledge module of the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank, by the knowledge module of the computing device, the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” which is product claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer,” “computer readable storage medium,” “knowledge module,” “computing device,” “user computer device” and “network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer,” “computer readable storage medium,” “computing device,” and “user computer device” language, “determine”, “comparing,” “assigning” “determining” and “ranking” in the context of this claim encompasses the user manually “determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes”/“Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer,” “computer readable storage medium,” “knowledge module,” “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites other additional element – “receive a subsequent search query from the user via the user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
Further, the claim recites other additional element - “output the ranked plurality of subsequent results and the respective expertise level of each of the results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query.” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer,” “computer readable storage medium,” “knowledge module,” “computing device,” “user computer device” and “network” to perform “determine,” “determining,” “comparing,” “assign,” “receiving,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “receive” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); …where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “output” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “output” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the additional element, “outputting,” claim limitation that does not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 5.
For claim 16, it is a system claim having similar limitations as cited in claim 1. Thus, claim 16 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
Further, claim 16 recites additional limitations
“a processor, a computer readable memory and a computer readable storage medium associated with a computing device that is part of a web search engine infrastructure;”
“the expertise level in the particular search topic being determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” and 
“program instructions to send the search query to one or more index servers;”
“program instructions to merge results from the index servers;” and
“program instructions to determine the plurality of results including ranks of the merged results based on a scoring algorithm;”
program instructions to adjust the ranks of at least one of the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for the at least one of the plurality of results; and
“the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” 
(Step 2A-Prong 1) Other than reciting “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device,” “web search engine infrastructure” and “index servers” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device,” “web search engine infrastructure” and “index servers” language, “determined,” “determined,” and “adjust” in the context of this claim encompasses the user manually “determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” and “determine the plurality of results including ranks of the merged results based on a scoring algorithm” and “adjust the ranks of at least one of the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for the at least one of the plurality of results” in his mind.
(Step 2A-Prong 2) Further, the claim 16 discloses additional elements “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device,” “web search engine infrastructure” and “index servers”, which are recited at a high-level of generality, such that they amount no more than mere instructions to apply the exception using a generic computer component. Therefore, the same analysis for other additional elements (e.g. “computing device”) is applied here equally. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is directed to an abstract idea. 
Further, the claim 16 discloses additional elements – “program instructions to send the search query to one or more index servers;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” “Consulting and updating an activity log, Ultramercial”).
Further, the claim 16 discloses additional elements – “program instructions to merge results from the index servers;” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” “Consulting and updating an activity log, Ultramercial” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim 16 discloses additional elements – “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
Additionally, the claim 16 discloses additional elements - “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device,” “web search engine infrastructure” and “index servers” to perform the stored step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “send” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
The limitation is not sufficient to amount to significantly more than the judicial exception because “merge” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)” and “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc”
The limitation is not sufficient to amount to significantly more than the judicial exception because “stored” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Additionally, the claim 16 discloses additional elements - “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 18, it is a system claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 5.
For claim 19, it is a system claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 7.
For claim 21, the limitations, “wherein the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web page” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually defining “the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web page” in his mind (e.g. an observation or evaluation/opinion based on the obtained information or the information in database). If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” to perform the “defined” steps. The “computer-implemented method,” to perform the “defined” in the step, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” to perform “defined” step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169